Citation Nr: 1616113	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral disc syndrome of the lumbar spine, evaluated as 40 percent disabling, prior to February 5, 2003.

2.  Entitlement to TDIU prior to February 5, 2003.

3.  Entitlement to an increased evaluation for intervertebral disc syndrome of the lumbar spine, evaluated as 40 percent disabling, from February 5, 2003, to September 1, 2003.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) from February 5, 2003, to September 1, 2003.
  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  The Veteran died in October 2015.  The appellant is his surviving spouse, and in December 2015 the Department of Veterans Affairs (VA) substituted the appellant in the Veteran's appeal before the Board of Veterans' Appeals (Board).  See Letter from RO to appellant dated December 16, 2015.

This appeal arises before the Board from rating decisions rendered in February 1978 and February 2008 by the VA Regional Office (RO) in Cleveland, Ohio.

In September 1978, the Veteran testified before a three-person rating board at the RO, and a transcript of that hearing has been associated with his claims file.

In August 2011 and November 2013, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for intervertebral disc syndrome of the lumbar spine, evaluated as 40 percent disabling, prior to February 5, 2003; and entitlement to TDIU prior to February 5, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether from February 5, 2003, to September 1, 2003, intervertebral disc syndrome of the lumbar spine was pronounced in severity with little intermittent relief and with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disk.

2.  From February 5, 2003, to September 1, 2003, the Veteran was service-connected for intervertebral disc syndrome of the lumbar spine, rated as 60 percent disabling, and tenosynovitis of the right ankle, rated as zero percent disabling.  The service-connected disabilities were rated as 60 percent disabling from February 5, 2003, to September 1, 2003.

3.  The weight of the evidence shows that from February 5, 2003, to September 1, 2003, the Veteran's service-connected disabilities rendered him unemployable from performing all forms of substantially gainful employment that were consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the intervertebral disc syndrome of the lumbar spine met the criteria for a 60 percent disability rating from February 5, 2003, to September 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability were met from February 5, 2003, to September 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met to the extent necessary to adjudicate these claims.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary and the appellant is not prejudiced by any lack of VCAA notice.  

Entitlement to an increased evaluation for intervertebral disc syndrome of the lumbar spine, evaluated as 40 percent disabling, from February 5, 2003, to September 1, 2003

Governing Law and Regulation

The criteria for rating intervertebral disc syndrome were amended effective September 23, 2002, and September 26, 2003.  The criteria for rating limitation of motion of the dorsal and lumbar spines were also amended effective September 26, 2003.  

Under the previous criteria for intervertebral disc syndrome (effective prior to September 23, 2002), postoperative intervertebral disc syndrome that is cured warrants a noncompensable rating.  A 10 percent evaluation for intervertebral disc syndrome is warranted when the disability is mild.  A 20 percent evaluation is warranted when it is moderate and is manifested by recurring attacks.  Intervertebral disc syndrome warrants a 40 percent evaluation when the disability is severe and is manifested by recurring attacks, with intermittent relief.  A 60 percent evaluation is warranted when the disability is pronounced with little intermittent relief and is manifested by persistent symptoms that are compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the previous criteria for limitation of motion of the lumbar spine (effective prior to September 26, 2003), 10, 20 percent and 40 percent disability ratings are warranted for slight, moderate and severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In a VA General Counsel opinion, it was determined that Diagnostic Code 5293 involves loss of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a disability is evaluated under that diagnostic code. VAOPGCPREC 36-97 (Dec. 12, 1997).  

A 100 percent disability rating was warranted for a complete bony fixation (ankylosis) of the spine in an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months..............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were again revised effective September 26, 2003.  Under these regulations, the back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine...............100

Unfavorable ankylosis of the entire thoracolumbar spine ...............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.......................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................................	....................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2015)).

Analysis

A private treatment record dated February 5, 2003, the Veteran complained of chronic low back pain with polyradiculopathic symptoms.  VA treatment records show that in April 2003 there was tenderness to palpation directly over L1-L5 and that in June 2003 ankle reflexes could not elicited bilaterally.  At the October 2003 VA examination, the reflexes were hypoactive but equal and some muscle spasm was noted.  

Since there is evidence of characteristic pain and absent ankle jerk during the period from February 5, 2003, to September 1, 2003, the evidence is in equipoise as to whether from February 5, 2003, to September 1, 2003, intervertebral disc syndrome of the lumbar spine was pronounced in severity with little intermittent relief and with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disk.  These findings are consistent with pronounced intervertebral disc syndrome and warrant a 60 percent evaluation under the pertinent rating criteria under the former version of Diagnostic Code 5293.  

Since the Board is assigning a 60 percent disability rating, the maximum rating for intervertebral disc syndrome based on incapacitating episodes, under the old criteria of Diagnostic Code 5293, the Board does not have to address whether a higher rating is warranted under the revised criteria of Diagnostic Code 5243 based on incapacitating episodes.  Moreover, the medical evidence does not show ankylosis.  

As for whether a separate rating under the previous criteria or a higher rating under the new criteria (post 2002 criteria) is warranted for neurological manifestations, there is no neurological pathology that  is consistent with a separate neurological disability, such as paralysis of the sciatic nerve manifested by foot drop, limitation of the muscles of the knee, or limitation of flexion.  See generally Bierman v. Brown, 6 Vet. App. 125 (1994) (holding that under former Diagnostic Code 5293 a separate rating for a neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder).  The September 2003 VA examination report shows that while there was a bit of decreased sensation in the lateral aspect of the left leg and left thigh, the examiner could not detect any gross motor weakness.  A June 2003 VA treatment record reflects that the motor strength was 5/5 in all muscle groups and that there were no sensory deficits.  An April 2003 VA treatment record reveals that while sitting iliopsoas muscle strength was 3/5 bilaterally.  The February 5, 2003, private magnetic resonating imaging (MRI) scan report of the lumbar spine does not contain any reporting of findings from a physical examination.  The Board places great weight on the medical evidence showing that the muscle strength was for the most part 5/5.  The medical evidence does not show sufficient findings to warrant rating neurological manifestations separately.  Therefore, a separate rating under the old criteria for neurological manifestations is not warranted.  Similarly, a rating in excess of 60 percent under the new criteria based on a combination of orthopedic and neurological manifestations is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine myofascial syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - from February 5, 2003, to September 1, 2003, characteristic pain with absent ankle jerk - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  As to employment impairment, as discussed below, the Board is granting TDIU from February 5, 2003, to September 1, 2003.  The Board also notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to TDIU from February 5, 2003, to September 1, 2003

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

From February 5, 2003, to September 1, 2003, the Veteran was service-connected for intervertebral disc syndrome of the lumbar spine, rated as 60 percent disabling, and tenosynovitis of the right ankle, rated as zero percent disabling.  The service-connected disabilities were rated as 60 percent disabling from February 5, 2003, to September 1, 2003.  For purposes of 38 C.F.R. § 4.16, the Veteran's two service-connected disabilities involving a single body system (musculoskeletal) are one disability rated as 60 percent disabling.  Therefore, consideration under 38 C.F.R. § 4.16(a) is warranted.

The Veteran had three years of high school education and no other education and training before he was too disabled to work.  He last worked in 1975 in general maintenance.

A May 2006 VA examiner opined that the Veteran had been prevented from working due to his back pain, limited motion, and degenerative disk disease.  That VA examiner later opined after a June 2007 VA examination that the Veteran had been disabled since 1975 secondary to his back and that it was likely than not that he was capable of full-time employment.  Another June 2007 VA examiner stated that the Veteran was and had been unemployed for many years because of his back problems.

The weight of the evidence shows that from February 5, 2003, to September 1, 2003, the Veteran's service-connected disabilities rendered him unemployable from performing all forms of substantially gainful employment that were consistent with his education and occupational experience.  Accordingly, entitlement to TDIU from February 5, 2003, to September 1, 2003, is in order.


ORDER

A 60 percent disability rating from February 5, 2003, to September 1, 2003, for intervertebral disc syndrome of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU from February 5, 2003, to September 1, 2003, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the period prior to February 5, 2003, in the November 2013 remand, the Board directed the RO to obtain all records from the Wade Park campus of the Louis Stokes Cleveland VA Medical Center from February 1989 to March 2002.  The electronic record reflects that these records were supposedly obtained and were on a CD-ROM submitted to the RO.  The records from that CD-ROM were printed, but these records are not from the period in question and were previously of record.  Therefore, it is not clear whether there are any records from the Wade Park campus of the Louis Stokes Cleveland VA Medical Center from February 1989 to March 2002.  In light of the above, the RO did not comply with the directives of the November 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 1981, the Veteran applied for VA vocational rehabilitation benefits.  The RO should attempt to obtain the Veteran's VA vocational rehabilitation file and add a complete copy of that file to the electronic record.

In light of the medical evidence discussed above regarding the Veteran's unemployability as well as the workers compensation documents from the 1970s, the RO should refer the TDIU claim to the Under Secretary for Benefits or Director of  Compensation Service for consideration of entitlement to TDIU prior to February 5, 2003, in accordance with 38 C.F.R. § 4.16(b) (2015).  

Since the appellant is a substitute claimant, the RO should provide her the appropriate VCAA notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should provide the appellant the appropriate VCAA notice.

2.  The RO should obtain all available records from the Wade Park campus of the Louis Stokes Cleveland VA Medical Center from February 1989 to March 2002.  If there are no available records from the Wade Park campus of the Louis Stokes Cleveland VA Medical Center from February 1989 to March 2002, the RO should prepare a memorandum of unavailability in which the RO describes the steps taken to obtain these records.

3.  The RO should attempt to obtain the Veteran's VA vocational rehabilitation file and add a complete copy of that file to the electronic record.  If the Veteran's VA vocational rehabilitation file is unavailable, the RO should prepare a memorandum of unavailability.

4.  Thereafter, the TDIU claim must be referred to the Under Secretary for Benefits or Director of  Compensation Service for consideration of entitlement to TDIU prior to February 5, 2003, in accordance with 38 C.F.R. § 4.16(b) (2015).

5.  After completing the above actions, the RO should readjudicate the appellant's claims.  If any claim remains denied, the appellant should be issued a supplemental statement of the case, with a copy to her counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


